


Exhibit 10.1






CONSENT #3 REGARDING MASTER LOAN AND SECURITY AGREEMENT




THIS CONSENT #3 REGARDING MASTER LOAN AND SECURITY AGREEMENT (this “Consent”) is
made as of December 29, 2015 (the “Effective Date”), by and among BANK OF
AMERICA, N.A. (“Agent”), BANC OF AMERICA LEASING & CAPITAL, LLC (together with
its permitted successors and assigns, including the Assignee Lenders under the
Assignment Agreement, “Lender”), CSC ASSET FUNDING I LLC (“Borrower”) and
COMPUTER SCIENCES CORPORATION (“Guarantor”).


RECITALS:


R-1.    Pursuant to that certain Master Loan and Security Agreement (Number
27108-70000) dated May 28, 2014 by and among Agent, Lender and Borrower and
consented to and acknowledged by Guarantor (as amended, restated, supplemented
or otherwise modified prior to the date hereof, the “Loan Agreement”), Lender
made available to Borrower, subject to the terms and conditions thereof,
commitments to make “Advances” under (and as defined in) the Loan Agreement in
the aggregate principal amount of up to $250,000,000. Capitalized terms used in
this Consent that are not otherwise defined in this Consent shall have the
respective meanings assigned thereto in the Loan Agreement.


R-2.    The Loan Agreement provides that Lender agrees to make Advances in order
to finance the purchase of Equipment by Borrower for eighteen (18) months
following the Closing Date. Borrower has requested that Lender extend the
Drawdown Period to twenty-two (22) months following the Closing Date but no
later than March 31, 2016.


R-3.    The Loan Agreement provides that the deadline for requesting an Advance
is the first business day of the month in which such Advance is to occur and
that the proceeds of such Advance will be made available to Borrower on the 15th
day of such month. Notwithstanding the foregoing, Borrower has requested that
Lender make available to Borrower the proceeds of an Advance on December 29,
2015 so long as the request for such Advance (and supporting materials) is
submitted to Agent on or prior to December 17, 2015.


NOW THEREFORE, in consideration of Agent’s and Lender’s consent contained in
Section 1 of this Consent and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lender, Borrower and
Guarantor hereby agree as follows:


1.Consents. Agent and Lender hereby agree that the Drawdown Period shall be
extended from eighteen (18) months following the Closing Date to twenty-two (22)
months following the Closing Date but no later than March 31, 2016. For the
avoidance of doubt:


(a)     the first sentence of Section 2 of the Loan Agreement is hereby amended
to read in its entirety as follows:


“For a period of twenty-two (22) months following the Closing Date but no later
than March 31, 2016 (the "Drawdown Period"), Borrower may request advances
hereunder (each, an "Advance" and together, the "Advances"), not more frequently
than one (1) Advance per calendar month (it being understood that each Advance
may be comprised of advances pursuant to multiple Equipment Notes) which
Advances collectively may not exceed the Maximum Loan Amount.”




--------------------------------------------------------------------------------






(b)    the last sentence of Section 2 of the Loan Agreement is hereby amended to
read in its entirety as follows:


“The final Unused Fee shall be payable to Lender on March 31, 2016 unless the
Maximum Loan Amount is reduced to zero prior to January 1, 2016.”
Agent and Lender hereby further agree that Section 3 of the Loan Agreement shall
be amended solely with respect to any Advance to be made in December, 2015 by
modifying (i) the deadline for submitting an executed borrowing certificate and
related materials from “on or prior to the first business day” of December 2015
to “on or prior to the 17th day” of December 2015 and (ii) the date of
disbursement of the proceeds of such Advance to Borrower from December 15, 2015
to December 29, 2015.


Agent’s and Lender’s consent set forth in this Section 1 shall not, except as
expressly set forth in this Section 1 (a) constitute (i) a future waiver of or
consent to, or affect or diminish in any way, any of Agent’s or Lender’s rights
under the Loan Agreement or the other Related Agreements, (ii) an amendment,
modification, or alteration of the Loan Agreement or the other Related
Agreements, or (iii) a custom or course of dealing or a waiver of Agent’s or
Lender’s right to withhold Agent’s or Lender’s consent for any similar or
different request in the future, (b) be construed as a novation, or (c) waive,
annul, vary or affect any of Borrower’s or Guarantor’s obligations or agreements
under the Loan Agreement or the other Related Agreements.


2.    Conditions Precedent to Effectiveness. The effectiveness of this Consent
and the obligations of Agent and Lender hereunder are subject to the following
conditions:


(a)    receipt by Agent of a duly executed counterpart of this Consent signed by
Borrower, Guarantor, Agent and Lender (including all Assignee Lenders);


(b)    the fact that the representations and warranties of Borrower and
Guarantor contained in Section 3 of this Consent shall be correct in all
material respects on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were correct in all material respects
on and as of such earlier date; and


(c)    all other documents and legal matters in connection with the transactions
contemplated by this Consent shall be reasonably satisfactory in form and
substance to Lender and its counsel (which condition shall be deemed satisfied
upon Agent’s release of its signature page, and the signature page(s) of the
Majority in Interest Party, to this Consent).


3.    Representations and Warranties. Borrower and Guarantor represent and
warrant to Lender that all representations and warranties given by Borrower and
Guarantor in the Loan Agreement and the other Related Agreements are correct in
all material respects as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were correct in all material respects
on and as of such earlier date. Borrower and Guarantor further represent and
warrant to Agent and Lender that (a) Borrower and Guarantor are in full
compliance with all of Borrower’s and Guarantor’s respective covenants contained
in the Loan Agreement and the Related Agreements as of the date hereof, (b) no
Default or Event of Default under the Loan Agreement has occurred and is
continuing on the date hereof, (c) this Consent has been duly authorized,
validly executed and delivered by one or more authorized officers of Borrower
and Guarantor and constitutes the legal, valid and binding obligations of
Borrower and Guarantor enforceable against Borrower and Guarantor in accordance
with its terms (subject to the effect of (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other




--------------------------------------------------------------------------------




similar laws affecting the enforcement of creditors’ rights generally, (ii)
concepts of reasonableness and (iii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (d) Borrower and Guarantor each has the corporate or limited liability
company power and authority, as applicable, to enter into this Consent and to do
all acts and things as are required or contemplated hereunder to be done,
observed and performed by it hereunder.


4.    Ratification of Loan Agreement and Related Agreements. Borrower and
Guarantor hereby (a) certify and acknowledge that all terms of the Loan
Agreement, the Equipment Notes, the Guaranty, the other Related Agreements and
all documents and instruments executed and delivered in furtherance thereof,
remain in full force and effect and (b) ratify and confirm in all respects their
respective obligations under the agreements referenced in clause (a).


5.    Miscellaneous. This Consent may be executed in counterparts, each of which
shall be deemed an original, and all of which, when taken together, shall
constitute one and the same instrument. If a court finds any provision of this
Consent unenforceable, all other provisions shall remain enforceable to the
maximum extent permitted by law. This Consent may be amended only by a written
instrument executed by Borrower, Guarantor, Agent and the Majority in Interest
Party. If there is any conflict between the provisions of this Consent and the
provisions of the Loan Agreement, the provisions of this Consent shall prevail.
All paragraph headings or captions are provided for information purposes only
and shall not be construed in the interpretation of the applicable paragraph.
Section 18(f) of the Loan Agreement is incorporated herein by reference.




[Signature Pages Follow]


 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Agent, Lender, Borrower and Guarantor have executed this
Consent as of the date first set forth above.
AGENT:
BANK OF AMERICA, N.A.                
                            
By:
/s/ Bridgett J. Manduk Mowry
Name:
Bridgett J. Manduk Mowry
Title:
Vice President



LENDER:
BANC OF AMERICA LEASING & CAPITAL, LLC
                            
By:
/s/ Terri J. Preston
Name:
Terri J. Preston
Title:
Vice President



BORROWER:
CSC ASSET FUNDING I LLC
By: CSC Finance Company LLC, its Sole Member
By: Computer Sciences Corporation, its Sole Member
                            
By:
/s/ H.C. Charles Diao
Name:
H.C. Charles Diao
Title:
Vice President, Finance and Corporate Treasurer





GUARANTOR:


COMPUTER SCIENCES CORPORATION
                            
By:
/s/ H.C. Charles Diao
Name:
H.C. Charles Diao
Title:
Vice President, Finance and Corporate Treasurer







--------------------------------------------------------------------------------






 
Each of the undersigned, as an Assignee Lender under the Assignment Agreement,
hereby acknowledges and consents to the execution and delivery and terms of the
Consent:


BANC OF AMERICA LEASING & CAPITAL, LLC
By:
/s/ Terri J. Preston
Name:
Terri J. Preston
Title:
Vice President



BTMU CAPITAL LEASING & FINANCE, INC.    
By:
/s/ Gregory B. Register
Name:
Gregory B. Register
Title:
Managing Director



U.S. BANK EQUIPMENT FINANCE,
a division of U.S. Bank National Association            
By:
/s/ April Craig
Name:
April Craig
Title:
Vice President

                            
CITIZENS ASSET FINANCE, INC. (F/K/A RBS ASSET FINANCE, INC.)                    
By:
/s/ Tina Carroll
Name:
Tina Carroll
Title:
Vice President



SUMITOMO MITSUI BANKING CORPORATION    
By:
/s/ Ken Takahashi
Name:
Ken Takahashi
Title:
Managing Director







